425 P.2d 598 (1967)
Alvera M. ALDABE, Appellant,
v.
David EVANS, Respondent.
No. 5024
Supreme Court of Nevada
March 27, 1967
*599 James W. Johnson, Jr., of Reno, and Lionel K. Hvolboll, of Sacramento, California, for Appellant.
Paul A. Richards, of Reno, for Respondent.

OPINION
PER CURIAM:
This is an appeal from an order granting summary judgment in favor of respondent in civil action No. 213296, Second Judicial District Court, Washoe County, Nevada, pursuant to NRCP 56. The trial court held there was no genuine issue as to any material fact. Civil action No. 213296 involved multiple parties defendant, of whom respondent was one.
NRCP 54(b) provides:
"(b) Judgment Upon Multiple Claims or Involving Multiple Parties. When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties."
We held in Wilmurth v. State, 79 Nev. 490, at 492, 387 P.2d 251, on an appeal from an order dismissing the State of Nevada as a party, "The lower court in directing entry of judgment in favor of this movant on June 10, 1963 did not make `an express determination that there is no just reason for delay,' as provided by NRCP 54(b). Therefore, the order of dismissal entered on June 10, 1963 was not final. Tobin Packing Co. v. North American Car Corp., 2 Cir., 188 F.2d 158; Garbose v. George A. Giles Co., 1 Cir., 183 F.2d 513." The same rule applies here.
Accordingly, this appeal is dismissed without prejudice to the right of appellant to present any grievance to this court after final judgment against all parties defendant in civil action No. 213296 in the court below.